Citation Nr: 1512918	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-10 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for a service-connected right shoulder disability.

2. Entitlement to service connection for a back disability.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1995 to November 1998.

This matter is on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The record indicates that the Veteran is unemployed and he made several statements regarding his employment limitations due to his disabilities.  As such, the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record.  The claim for TDIU is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Although the Board has jurisdiction over this issue, it must be remanded for further development.

The issues of entitlement to service connection for a back disability and entitlement to a total disability evaluation based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Even considering his complaints of pain, pain on motion, and functional loss, the Veteran's right (major) shoulder disability has not resulted in limitation of motion midway between the side and shoulder level.



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the Veteran's right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Code 5201 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The RO advised the Veteran of what the evidence must show to establish entitlement to an increased rating for his service-connected right shoulder disability in a notice letter sent in December 2011.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of his claim.  The RO further described what evidence that the Veteran should provide in support of his claim.  He also was notified of how VA determines disability ratings and effective dates.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in January 2012.  Nothing more was required.

Regarding VA's duty to assist in claims development, the record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA treatment records, and private medical records.  Neither the Veteran nor his representative throughout the course of this appeal has made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.

The Veteran was afforded VA examinations in December 2011 and January 2013.  A review of examination reports reflect that all subjective and objective findings necessary for evaluation of the Veteran's shoulder were observed and recorded.  The examinations appear to be complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board recognizes that the last joints examination is now over 2 years old.  The mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's right shoulder disability since the January 2013 VA examination.  The Veteran has not argued the contrary.

Discussion of the Veteran's May 2012 personal hearing at the RO is also warranted.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the provisions of 38 C.F.R. § 3.103(c) (2) (2014) require that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that both duties were met during the hearing.  It was clear during the hearing that the Veteran had a full understanding of the issue on appeal.  The Veteran's testimony also triggered the hearing officer's request for an additional VA examination and opinion. 

For the above reasons, the Board finds that, consistent with Bryant, VA has complied with the duties set forth in 38 C.F.R. § 3.103 (c) (2) and that the Board can adjudicate the claim based on the current record.  It must be noted that neither the Veteran nor his representative have asserted that VA failed to comply with the provisions of 38 C.F.R. § 3.103(c) (2) nor identified any prejudice in the conduct of the RO's May 2012 hearing.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim adjudicated herein.  VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2014).  VA must assess the level of disability and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the evidence of record does not establish additional, distinct time periods in which the issue on appeal resulted in symptoms that would warrant staged ratings.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

III. Analysis

The Veteran's right shoulder disability is presently rated under Diagnostic Code (DC) 5201 for limitation of motion of the shoulder.  The Veteran's right arm is his dominant (major) arm.

DC 5201 provides for a 20 percent rating for the major arm when motion is limited to shoulder level; a 30 percent rating for the major arm when limited to midway between the side and shoulder level; and a 40 percent rating for the major arm when limited to 25 degrees from the side.  

38 C.F.R. § 4.71, Plate I provides guidance as to normal range of motion of the shoulder as well as what is meant by limitation of the arm at the shoulder level.  The images in Plate I show that normal forward elevation, or flexion, of the shoulder is from 0 to 180 degrees and that flexion to the shoulder level is 90 degrees.  Normal shoulder abduction is from 0 to 180 degrees with abduction to the shoulder level being 90 degrees.  Normal external rotation and internal rotation are from 0 to 90 degrees, with 0 degrees representing the shoulder level.

The Veteran was afforded a VA shoulder examination in December 2011.  During this examination, the Veteran reported his history of being ejected from a vehicle while driving causing a separated shoulder.  In 2007, he underwent arthroscopic surgery that he claims helped, but the Veteran reported that the pain was coming back.  He described symptoms such as being unable to throw a ball and having a lot of stiffness and discomfort in his right shoulder.  He also said that if he falls asleep with his arm over his head, it will get stuck and he has to "work it down."  Range of motion testing resulted in flexion to 180 degrees with painful motion at 150 degrees.  Abduction was to 160 degrees with painful motion at 140 degrees.  The Veteran was able to perform repetitive-use testing with no loss in range of motion on repetition.  The examiner indicated that the Veteran has functional loss for the right upper extremity in that he has less movement than normal, weakened movement, and pain on movement.  The examiner also noted localized tenderness or pain on palpation of the right shoulder.  Strength testing was normal for right shoulder abduction and flexion.  No ankylosis was noted but the Hawkins' Impingement Test was positive, indicating potential rotator cuff tendinopathy or tear.  Mechanical symptoms such as clicking and catching were noted but there was no history of recurrent dislocation.  The Veteran has a scar from arthroscopic surgery in 2007 but the scar was not found to be painful, unstable, or of an area greater than 39 square centimeters.  Imaging studies of the right shoulder did not document degenerative or traumatic arthritis.  The examiner did not find that the shoulder condition impacted the Veteran's ability to work.  

By a letter received in March 2012, the Veteran noted that his shoulder condition has gotten "worse and worse" since discharge.  He noted that he had surgery which helped but that his shoulder continues to deteriorate.  He stated he had limited movement and pain of his right shoulder.  He went on to indicate that it impacts his ability to work and his interactions with his children.  

During the hearing in May 2012, the Veteran indicated that his shoulder is digressing to the state it was in prior to his surgery.  He said it feels like it is grinding and he has limited motion.  He also noted that it feels loose and that he cannot raise his right arm as high as his left arm.    

During a VA examination in January 2013, the Veteran reported that his right shoulder feels weak and that is worsening over time.  The Veteran reported flare-ups that cause stiffness and impact his range of motion.  Range of motion testing showed right shoulder flexion to 125 with no objective evidence of painful motion.  Right shoulder abduction was to 100 degrees with evidence of painful motion at 90 degrees.  The examiner indicated that the Veteran had additional limitation in range of motion of the shoulder following repetitive-use testing and the Veteran has functional loss of the right shoulder causing less movement than normal, weakened movement, excess fatigability, and pain on movement.  There was no localized tenderness or pain on palpation to the shoulder.  Additionally, strength testing was normal for both abduction and forward flexion.  No ankylosis was noted.  The Hawkins' Impingement Test and Empty-can tests were both positive, indicating a rotator cuff pathology.  The Veteran reported a history of mechanical symptoms but again denied a history of recurrent dislocation.  The examiner noted that the Veteran does not have an acromioclavicular joint condition.  After a 2007 procedure to clean the cartilage, the Veteran reported stiffness and rubbing of the cartilage.  The examiner noted a scar from the procedure but indicated it was not painful, unstable, or of an area greater than 39 square centimeters.  Imaging studies of the Veteran's right shoulder did not document arthritis.  The examiner found that the Veteran's shoulder condition would impact his ability to work because it causes impaired use of his arm.  

Having reviewed the foregoing, a rating in excess of 20 percent is not warranted for the service-connected right shoulder disability.  Treatment records and examination do not show that the Veteran had limited range of motion of the right shoulder to midway between the side and shoulder level.  At worst the Veteran's right shoulder abduction was limited to 100 degrees with evidence of painful motion at 90 degrees, or shoulder level.  Thus, even considering the Veteran's pain on motion and functional loss, his disability does not rise to the level warranting a 30 percent evaluation.  There is likewise no evidence that the Veteran has ankylosis, fibrous union of the humerus, false flail joint, a flail shoulder, nonunion or recurrent dislocations of the clavicle or scapula, or recurrent dislocation at the scapulohumeral joint.  Higher or separate ratings under Diagnostic Codes 5200, 5202, or 5203 are not warranted.  Finally, the Veteran's scar from his right shoulder surgery does not meet the criteria for a compensable rating under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 as it is not found to be painful, unstable, or of an area of at least 144 square inches. 

The Board has not overlooked the Veteran's statements in support of his claim.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g. right shoulder pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Furthermore, the Board finds the objective medical findings and opinions provided by the experts of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators.").

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1).  In this case, there has been no showing that the Veteran's disability picture for his right shoulder disability could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings, but as has been explained thoroughly herein, the currently assigned rating adequately describes the severity of the Veteran's symptoms for this disability during the period of appeal, namely, pain and limitation of motion.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's right shoulder disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).


ORDER

A rating in excess of 20 percent for a right shoulder disability is denied.

REMAND

Regarding the Veteran's back claim, the January 2013 VA examiner indicated that the evidence regarding the Veteran's in-service motor vehicle accident was not available at the time of the examination.  The opinion states, "If possible, please forward any military medical notes regarding the 1997 motor vehicle accident, the head injury and right shoulder injury."  These records are included in the Veteran's service treatment records and should be forwarded to the examiner for review.  Additionally, during the May 2012 RO hearing, the Veteran indicated that he was treated by a chiropractor in 2005 but that he did not submit those records.  An effort should be made to obtain any outstanding medical records after the proper releases are obtained from the Veteran.

Finally, as noted above, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  See Rice, supra.  However, it does not appear that the Veteran has been afforded written notice of the information necessary to substantiate TDIU claim or the appropriate claim form.  In order for the Veteran's TDIU to be fully and fairly adjudicated it is necessary that he have the opportunity to provide the information necessary to substantiate the claim.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with the appropriate notice accompanied by the claims forms necessary to file and complete a TDIU claim.

2. Obtain updated VA treatment records and, after obtaining the appropriate releases from the Veteran, request any outstanding private treatment records, including those from Dr. Tomassetti, a chiropractor.  

After making reasonable efforts, if the AOJ cannot obtain these records, it must notify the Veteran and provide an opportunity for the Veteran to respond and/or provide any available copies of the requested treatment records.   

3. Then, the AOJ shall obtain an addendum opinion from the January 2013 VA examiner who performed the Veteran's back examination, if possible.  If such examiner is unavailable, then another appropriate examiner shall be assigned.  The examiner must review pertinent documents in the Veteran's claims file, including the prior VA examinations and VA treatment records discussing the Veteran's in-service motor vehicle accident in 1997.  This must be noted in the examination report.  If the examiner deems that a new VA examination or any additional testing is necessary, efforts to conduct such examination and testing shall be undertaken.

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current back disability is related to his active service, to include the 1997 motor vehicle accident.  

A detailed rationale for the requested addendum opinion shall be provided.  If the clinician cannot provide an opinion without resorting to mere speculation, he/she should provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or because he/she has exhausted the limits of current medical and psychiatric knowledge in providing an answer to that particular question.

4. After the requested development has been completed, the RO shall review and adjudicate the claim for service connection for a back disability based on all the evidence of record and all governing legal authority, including any additional information obtained as a result of this remand.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


